229 F.3d 1184 (D.C. Cir. 2000)
Country Ford Trucks, Inc.,Petitionerv.National Labor Relations Board, Respondent
International Association of Machinists and Aerospace Workers, AFL-CIO, Local 1528,Machinists District Lodge No. 190,Intervenor
No. 99-1529
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 5, 2000Decided October 27, 2000

[Copyrighted Material Omitted]
On Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board
Michael K. Perkins argued the cause for petitioner.  With  him on the briefs was Ned A. Fine.  Michael C. Towers  entered an appearance.
Steven B. Goldstein, Attorney, National Labor Relations  Board, argued the cause for respondent.  With him on the  brief were Leonard R. Page, General Counsel, Linda Sher,  Associate General Counsel, Aileen A. Armstrong, Deputy  Associate General Counsel, and Fred L. Cornnell, Jr., Supervisory Attorney.
David A. Rosenfeld was on the brief for intervenor International Association of Machinists and Aerospace Workers,  AFL-CIO, Local No. 1528, District Lodge No. 190.
Before:  Ginsburg, Sentelle and Henderson, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Sentelle.
Sentelle, Circuit Judge:


1
Country Ford Trucks, Inc. petitions for review of a ruling by the National Labor Relations  Board ("NLRB" or "the Board") that petitioner violated  section 8(a)(5) and (1) of the National Labor Relations Act  ("NLRA"), 29 U.S.C. § 158(a)(5), (1) (1994), by refusing to  bargain with or provide requested information to a certified  union.  Country Ford challenges primarily the Board's determination that a collective bargaining unit consisting of service  technicians and lube workers at one of its facilities was  appropriate under section 9 of the NLRA, 29 U.S.C. § 159  (1994).  Because petitioner fails to demonstrate that NLRB  abused its discretion in making the unit determination, and  because there are no grounds upon which petitioner could  rightfully refuse to provide the union with the requested  information, we affirm the NLRB.

I. Background
A.

2
Country Ford Trucks, Inc. ("Country Ford") is a truck  dealership in Ceres, California that sells, modifies, and services light-duty and heavy-duty trucks.  Country Ford operates two facilities.  The main facility, referred to as the "Old  Building," is the primary location for sales and service of  trucks.  The second, known as the "Annex," is across the  street and operates under the name of Ceres Truck Equipment.  Country Ford opened the Annex approximately two years ago because the Old Building was not large enough to  accommodate Country Ford's expanding business.  Since that  time, the Annex has specialized in servicing, equipping, and  modifying trucks.  The central issue in dispute is whether an  appropriate collective bargaining unit under the NLRA may  consist of selected employees with defined functions at one of  the two facilities.


3
At the main facility, the service department consists of  several service advisors who deal with customers seeking  truck service, approximately fourteen service technicians who  diagnose and repair trucks, and two lube workers who perform lubes, oil and filter changes, and the like, as well as  detailers, shuttle drivers, a booker, cashier, and janitor.  The  parts department consists of approximately thirteen employees who service retail customers, obtain parts for repairs and  pick up, and deliver warehouse parts.  At the main facility  employees work in one of two shifts:  7:00am to 4:00pm and  3:30pm to midnight.


4
The service technicians at the main facility work either day  or evening shifts.  They are the employees primarily responsible for the actual servicing and repair of customer vehicles. Several are certified by Ford or Automotive Service Excellence ("ASE"), and at least two are master mechanics.  Service technicians are paid an hourly wage, receive commissions  based upon their efficiency and can receive "up sell commissions" for additional work authorized by a customer that was  recommended by a technician.  Unlike other workers at the  main facility, service technicians are required to provide their  own tools, which can be worth between $750 and $30,000.The technicians wear blue uniforms with a red stripe and  Ford logo.  The company holds regular meetings for service  technicians at 3:30pm.


5
The lube workers also work either day or evening shifts. The lube workers work alongside the service technicians and  are primarily responsible for oil and filter changes, lubes, and  basic service, such as installing truck hitches.  The lube  workers are not certified, and the company does not offer any  sort of apprenticeship program.  Nonetheless, lube workers occasionally assist the service technicians with repairs, and  will help align transmissions or replace clutches.  Lube workers are paid hourly.  One lube worker owns his own tools, the  other does not.  The lube workers and the service technicians  report to the same supervisor.


6
At the Annex there are several installer/fabricators, a parts  employee, and an estimator.  The installer/fabricators are  technically part of Country Ford's service department.  The  Annex employees are primarily responsible for installing custom beds and other features on trucks sold by Country Ford  and those brought in for service or other work.  Sometimes  work will be performed on the same truck at both locations,  as when modifications are made to trucks bought at the main  location-and some of the work performed at the Annex, such  as air conditioner and hitch installation, and transmission and  brake work is also performed at the main facility.


7
Installer/fabricators employed at the Annex must be able to  weld and are administered a welding test prior to employment.  Like the service technicians, the installer/fabricators  are required to provide their own tools.  There is only one  shift at the Annex, however, and Annexworkers have a  separate supervisor than the service department employees. Annex employees have a different uniform and are paid an  hourly wage without any commission or bonuses.


8
Country Ford employs one human resources manager for  both facilities.  Country Ford's Parts and Service Director  also interviews all applicants for either facility.  Employees at  both facilities are on the same payroll and have the same  vacation and benefit policies, as well as use the same break  room (though there is an additional break room in the Annex).  Employees are rarely transferred from one facility to  the other. All Country Ford employees attend occasional  safety meetings and company functions.

B.

9
On April 27, 1999, Machinists District Lodge No. 190, Local  1528 of the International Association of Machinists and Aerospace Workers ("the Union") filed an election petition with the NLRB Regional Director.  The Union sought to represent a unit of employees at Country Ford Trucks consisting  of "All Journeyman and Apprentice Technicians and Lubricators."  After conducting a hearing, the NLRB's Regional  Director for Region 32 accepted the Union's petition and, on  June 16, 1999, directed an election of:


10
All full-time and regular part-time service technicians and lubricators employed by [Country Ford Trucks] at its Ceres, California location excluding all other employees, office clerical employees, guards, and supervisors as defined in the Act.


11
The Regional Director found that 16 employees at Country  Ford Trucks met this definition.  Country Ford filed a Request for Review with the NLRB, which was denied.  One  Board member, Peter Hurtgen, noted that the Regional  Director's conclusion may be in tension with prior NLRB  precedent, but nonetheless concurred because Country Ford  failed to contest the Regional Director's findings.


12
An election was held on July 13, 1999.  The Union won by a  vote of 9 to 7 and was certified on July 29.  Upon certification, the Union requested collective bargaining with Country  Ford and submitted a request for information "for the purposes of bargaining."  Among other things, the Union requested a list of current employees, with their date of hire,  job classification and pay rate, details on Country Ford's  benefit plans and employment policies, and shift schedules. Country Ford responded with a letter refusing to bargain or  supply the requested information on the grounds that the  company would be challenging the unit determination in  federal court.


13
On September 1, 1999, the Union filed a complaint alleging  that petitioner's refusal to bargain and to supply the requested information were unfair labor practices.  Country Ford  acknowledged its refusal to bargain and maintained that the  information request should not be dealt with until the validity  of the bargaining unit was determined.  Country Ford further complained that the Union failed to explain the requested information's relevance to its representation of the bargaining unit and that the request was over broad in that it was  not limited to unit employees.  On September 28, the Union  wrote Country Ford's counsel explaining that its request  "applie[d] to bargaining unit employees."  While the Union  originally requested information covering the prior three  years, the September 28 letter stated the Union was willing  to limit its request to one-year's worth of information.


14
On November 30, 1999 the NLRB issued a summary  judgment on behalf of the Union. See 330 N.L.R.B. No. 42  (1999).  The Board found, as a matter of law, that Country  Ford's refusal to bargain with and provide requested information to the Union violated section 8(a)(5) and (1) of the  NLRA.  Country Ford petitioned this Court for review, and  the Board cross-petitioned for enforcement.

II. Discussion
A. The Unit Determination

15
The National Labor Relations Act delegates to the National  Labor Relations Board the power to determine what constitutes an "appropriate" employee unit for collective bargaining  purposes.  Under section 9(a) of the Act, union elections are  held by "a unit appropriate for such purposes."  29 U.S.C.  § 159(a).  Section 9(b) provides that "[t]he Board shall decide  in each case whether, in order to assure to employees the  fullest freedom in exercising the[ir] rights ... the unit appropriate for the purposes of collective bargaining shall be the  employer unit, craft unit, plant unit, or subdivision thereof."29 U.S.C. § 159(b).  Once a unit is selected, a majority vote  of the employees in that unit can designate a union as the  exclusive bargaining representative for all employees within  the unit.  See 29 U.S.C. § 159(a).


16
This court will uphold an NLRB bargaining unit determination unless it is arbitrary or not supported by substantial  evidence in the record.  See Cleveland Constr., Inc. v. NLRB,  44 F.3d 1010, 1014 (D.C. Cir. 1995).  In reviewing the record,  "[w]e owe substantial deference to inferences drawn from the  facts" as well as to "the reasoned exercise of [the Board's] expert judgment."  Avecor, Inc. v. NLRB, 931 F.2d 924, 928  (D.C. Cir. 1991) (internal quotes omitted).  Determining what  constitutes an appropriate unit "involves of necessity a large  measure of informed discretion, and the decision of the  Board, if not final, is rarely to be disturbed."  Packard Motor  Car Co. v. NLRB, 330 U.S. 485, 491 (1947).  "The Board is  entitled to deference on its selection of an appropriate unit."Cleveland Constr., 44 F.3d at 1014.


17
Petitioner's primary claim is that the Board erred in its  unit determination because other potential units, such as a  pure "craft" unit of service technicians or a broader unit  encompassing all parts and service department employees at  both facilities, would have been more appropriate.  However,  "the existence of alternative units which are 'appropriate' will  not alone warrant reversal if the Board has chosen some  other unit which is also appropriate."  Local 1325, Retail  Clerks Int'l Ass'n v. NLRB, 414 F.2d 1194, 1202 (D.C. Cir.  1969).  It is well established that "[m]ore than one appropriate bargaining unit logically can be defined in any particular  factual setting."  Local 627, Int'l Union of Operating Eng'rs  v. NLRB, 595 F.2d 844, 848 (D.C. Cir. 1979).  The NLRA  does not establish an "absolute rule of law" as to what  constitutes an appropriate bargaining unit.  Packard Motor  Car, 330 U.S. at 491.  Rather, it delegates to the Board the  responsibility to make a reasonable determination supported  by its own precedent and evidence in the record.  That this  Court, or other reasonable people, may prefer a bargaining  unit with different contours is immaterial as "a reviewing  court may not substitute its own judgment for a rationally  supported position adopted by the Board."  Local 627, 595  F.2d at 848.  Only those unit determinations that are truly  inappropriate will be struck down.


18
Petitioner argues that the NLRB's Regional Director erred  by combining service technicians and lube workers into a  single "craft" unit.  Petitioner notes the Board has approved  units consisting of craft technicians and their helpers, trainees, or apprentices.  In such cases a single craft unit is  appropriate because the helpers, trainees, or apprentices  "interface" with the technicians and may themselves receive training to become skilled craft technicians over time.  See,  e.g., Fletcher Jones Chevrolet, 300 N.L.R.B. 875, 876 (1990).The lube workers at Country Ford, on the other hand, have  limited responsibilities and do not receive technician training. While these are reasonable arguments for excluding the lube  workers from a bargaining unit of service technicians, there is  no binding precedent from this Court or the NLRB itself that  dictates such a conclusion.


19
In deciding that the lube workers were "akin" to the sorts  of "helpers or trainees" included in craft units in prior cases,  the Board's Regional Director noted that the lube workers,  unlike other parts and service employees in the main facility,  "engaged in mechanical work" alongside the service technicians.  This finding is supported by substantial evidence in  the record.  For example, while Country Ford claims that  lube workers only perform lube jobs, oil and filter changes,  and the like, there is testimony in the record indicating that  lube workers also install hitches and assist technicians with  other repairs.  There is also testimony in the record indicating that whatever assistance or interaction the service technicians have with other employees, such as the service advisors,  the lube workers are the only employees in the service  department that provide hands-on, manual assistance with  repairs and service.  Petitioner is unable to identify any  evidence in the record demonstrating that other workers  perform equivalent assistance to the service technicians.


20
The Regional Director's unit determination was also consistent with prior NLRB precedent in which lube workers or  other helpers were included in a bargaining unit along with  skilled technicians.  In Fletcher Jones Chevrolet, for example,  the NLRB included lube workers (there labeled "quick service technicians") in a craft unit of service technicians because  they performed simple repairs and worked closely with the  other technicians in the unit.  300 N.L.R.B. at 876.  Similarly, in Dodge City of Wauwatosa, Inc., the Board recognized a  unit of auto mechanics, including technicians that specialized  in oil and lube work, as appropriate under the NLRA.  282  N.L.R.B. 459-60 (1986).


21
Petitioner cites language in Worthington Chevrolet, Inc.,  indicating that a broader bargaining unit would be more  appropriate.  271 N.L.R.B. 365, 366 (1984) ("Where as here  all employees in the service and parts department of an  automobile sales and service establishment perform functions  related to the service and repair of automobiles, the Board  has long held that a unit of all employees in the service  department is appropriate.").  However, the Board has explicitly disavowed such statements as "overbroad and not  entirely accurate," Dodge City of Wauwatosa, 282 N.L.R.B. at  460 n.6.  In Dodge City, the Board distinguished between  cases in which "all employees" in the service and parts  department perform similar functions and those in which the  mechanics form a "distinct and homogenous group."  Id. at  460.


22
NLRB concedes that there are other cases in which it  found a broader unit of service department employees to  constitute an appropriate unit.  Yet this fact does not compel  a different result, as there is no need to harmonize all NLRB  decisions into a "uniform pattern."  NLRB v. DMR Corp.,  795 F.2d 472, 475 (5th Cir. 1986) (internal quotes omitted).At bottom, the cases cited by the Company do not "form  precedent so inconsistent with the Board's decision as to  mandate reversal."  Local 627, 595 F.2d at 850.


23
While the company contends that the unit should include all  other parts and service employees, including those at the  Annex, it offers no convincing reason why the Board was  required to reach that conclusion under the law or precedents.  The workers at the Annex perform different functions  than the technicians and lube workers and are required to  have different skills.  They also do not share work hours (i.e.,  they lack a night shift) or compensation (i.e., they do not  receive any commissions).  Other factors, such as those considered in Mallinckrodt Chem. Works, 162 N.L.R.B. 387  (1966), do not mandate a different result.  There is no "hard  and fast definition or an inclusive or exclusive listing" of the  factors to consider.  Id. at 398.  Rather, unit determinations  must be made only after "weighing ... all relevantfactors on  a case-by-case basis."  Id.  Based upon the record of this  case, consideration of all relevant factors reinforces our judgment that the NLRB's Regional Director reached a reasonable conclusion.


24
Petitioner also charges that the Regional Director's decision was too deferential to the Union's proposed unit determination.  Even if proven, this charge would be irrelevant.  As  the Supreme Court made clear in NLRB v. Metropolitan Life  Insurance Co., "the language and legislative history of  S 9(c)(5) demonstrate that the provision was not intended to  prohibit the Board from considering the extent of organization as one factor, though not the controlling factor, in its  union determination."  380 U.S. 438, 441-42 (1965) (footnotes  omitted).  Indeed, the NLRB may simply look at the Union's  proposed unit and, if it is an appropriate unit, accept that unit  determination without any further inquiry.  See Cleveland  Constr., 44 F.3d at 1013.


25
NLRB is expected to make unit determinations on a caseby-case basis.  The Board's unit determinations are upheld so  long as the identified unit is appropriate and the decision is  consistent with precedent and is supported by substantial  evidence.  The Board's unit determination meets this deferential test.  That other potential unit determinations appear  equally or more appropriate is insufficient to justify reversal.

B. The Information Request

26
Petitioner further challenges the Board's determination  that it committed an unfair labor practice by failing to  provide the Union with the information it requested.  The  Union's request, petitioner charges, was over broad and burdensome, and failed to indicate the relevance of the information sought.  Petitioner further charges that the Union made  its request in bad faith.  These factors, petitioner maintains,  justified a full hearing prior to the Board's determination that  it committed an unfair labor practice.  None of these claims  has any merit.


27
The law is clear.  An employees' bargaining representative  is entitled to the sort of information requested by the Union  in this case.  Country Ford's failure to provide such information is a violation of the NLRA.  See Detroit Edison Co. v. NLRB, 440 U.S. 301, 303 (1979) ("The duty to bargain  collectively, imposed upon an employer by S 8 (a)(5) of the  National Labor Relations Act includes a duty to provide  relevant information needed by a labor union for the proper  performance of its duties as the employees' bargaining representative.") (footnote omitted).  If the NLRB Regional Director's initial unit determination is upheld, there is no basis  for an employer to refuse a certified union's request for  presumptively relevant information about represented employees.


28
Employees' certified representative is entitled to information that "will enable[ ] the union to negotiate effectively and  to perform properly its other duties as bargaining representative."  Oil, Chemical & Atomic Workers Local Union No.  6-418 v. NLRB, 711 F.2d 348, 358 (D.C. Cir. 1983) (internal  quotes omitted).  The information requested must be relevant  to the union's representation, but the threshold for relevance  is low.  See NLRB v. Acme Industrial Co., 385 U.S. 432, 43738 (1967).  Information related to the wages, benefits, hours,  working conditions, etc. of represented employees is presumptively relevant to collective bargaining.  See Oil, Chemical & Atomic Workers, 711 F.2d at 359.


29
The Union sought such information stating that it was  needed "for bargaining purposes," and Country Ford deliberately refused.  Thus, NLRB properly concluded that the  Company committed an unfair labor practice.  Because the  information requested was "presumptively relevant" for bargaining purposes, no further explanation was required.  As  this Court noted, "the rationale underlying the presumptive  relevance rule [is to] avoid[ ] ... 'potentially endless bickering ... over the specific relevance of information, the very  nature of which ought to render its relevance obvious.' "  Id.  at 359 n.26 (quoting Emeryville Research Ctr., Shell Dev. Co.  v. NLRB, 441 F.2d 880, 887 (9th Cir. 1971)).  Vague allegations of a union's bad faith do not change the result.  Under  NLRB precedent, the "good faith" requirement is met so long  as "at least one reason for the demand can be justified."E.g., Island Creek Coal Co., 292 N.L.R.B. 480, 489 (1989)  (citing Hawkins Constr. Co., 285 N.L.R.B. 1313 (1987), enf. denied on other grounds, 837 F.2d 1224 (8th Cir. 1988)),  enforced, 899 F.2d 1222 (6th Cir. 1990) (unpublished table  decision).


30
Even accepting, for the sake of argument, that the Union's  request was over broad, this does not excuse the Company  from providing the requested information to which the Union  had an undisputed right.  See, e.g., Oil, Chemical & Atomic  Workers, 711 F.2d at 361 (citing Fawcett Printing Corp., 201  N.L.R.B. 964, 975 (1973)).  That petitioner knew that it could  satisfy the Union's information request by only providing  information about bargaining unit employees is beyond dispute.  After Country Ford initially refused to provide the  requested information, Union counsel clarified that its request  applied only to information about represented employees. Yet petitioner still refused to provide any information.  The  alleged over breadth of the Union's information request is also  irrelevant because the Board only found that petitioner engaged in an unfair labor practice by failing to provide information about unit employees.

III. Conclusion

31
For the foregoing reasons, we deny the petition for review  on both grounds and grant NLRB's application for enforcement of the Board's order of November 30, 1999 finding that  Country Ford Truck, Inc. committed an unfair labor practice  by refusing to bargain with, and provide requested information to, a certified collective bargaining representative in  violation of the NLRA.